In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Sweeney, J.), dated August 15, 2012, which, upon a jury verdict, is in favor of the defendants and against her, in effect, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs contention that she was entitled to a directed verdict in her favor is unpreserved for appellate review, as she did not request that relief in the trial court (see Miller v Miller, 68 NY2d 871, 873 [1986]; Volino v Long Is. R.R. Co., 83 AD3d 693 [2011]).
Contrary to the plaintiffs contention, the jury verdict finding that the sidewalk where the plaintiff allegedly was injured was in a reasonably safe condition at the time of the accident was not contrary to the weight of the evidence (see Bonasera v Town of Islip, 48 AD3d 497 [2008]; White v New York City Tr. Auth., 40 AD3d 297 [2007]; Revis v City of New York, 18 AD3d 290 [2005]; see also Nicastro v Park, 113 AD2d 129 [1985]).
The plaintiffs contentions that the trial court’s charge and various statements to the jury constituted reversible errors are unpreserved for appellate review (see Schlecter v Abbondadello, 5 AD3d 582 [2004]). Balkin, J.E, Chambers, Lott and Hinds-Radix, JJ., concur.